Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 29 March 2022 have been fully considered but they are not persuasive.
On page 10 of the applicant’s argument, the applicant argues that “no estimation of any future/estimated transmission cost of any future/upcoming data transmission is disclosed in Zhu's method, whatsoever. Contrary to the Examiner’s assertion, the generation of temperature thresholds and the detection of temperature are not comparable to such an estimation of a condition of a future/upcoming occurrence, as recited in independent claim 1, but at most only take into consideration past and/or current conditions of the user equipment (e.g., using historical information of the user equipment and detecting the current temperature of the user equipment, respectively). Accordingly, Zhu does not disclose or suggest a comparable portable electronic device having a processor configured to “estimate using the learning function a first estimated transmission cost associated with an upcoming data transmission under the first sensed condition.” Independent claim 11 recites a corresponding method, including a step of “estimating using the learning function a first estimated transmission cost associated with an upcoming data transmission under the first sensed condition.” Zhu, therefore, does not anticipate the subject matter of independent claims 1 and 11, nor any claim respectively dependent therefrom.
Examiner respectively disagrees with the applicant’s argument. First of all, claims 1 and 11 merely discloses “estimating, using the learned function estimated transmission cost in associated with an upcoming data transmission under sensed condition” without further limitations, e.g., what the estimated transmission cost is (e.g., specific variable(s), matrix, etc.), the relationship between the estimated transmission cost and the upcoming data transmission under the sensed condition in detail, etc. Thus, the estimated transmission cost by using the learned function might be interpreted broader than the applicant’s intention.
Zhu explicitly discloses “Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104” (¶ [0032]”, “first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like” (¶ [0034]) and “the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines ... Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance” (¶ [0087]). 
In other words, each of the temperature zone along with the respective temperature threshold and the respective optimality are determined at the UE by using machine learning model based on obtained historical information such as temperatures, temperature threshold, performance, etc. (i.e., estimate using the learning function a first estimated transmission cost ...) and the optimality of the temperature is determined by comparing the current temperature to the temperature threshold(s) to communicate with base station (i.e.,, ... associated with an upcoming data transmission under the first sensed condition).
For at least the foregoing reasons, Zhu teaches the every feature of independent claims 1 and 11 and thus can anticipate these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2021/0232190).

Regarding claim 1, Zhu discloses 
A portable electronic device (10) comprising (Fig. 3): 
at least one sensor (14) configured to sense at least one sensor data, including at least one first sensor data representing a first sensed condition (¶ [0034]: the first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like));
a processor (16) configured to (Fig. 3 processor): 
create a learned sensor data pattern based on the at least one sensor data, create a learning function including a cost correlation map (¶ [0087]: the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines, as described above. Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance), 
obtain the least one first sensor data representing a first sensed condition (¶ [0034]: first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like)), and 
estimate using the learning function (¶ [0087]: Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature threshold) a first estimated transmission cost associated with an upcoming data transmission (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) under the first sensed condition (¶ [0034]: first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like)).
Regarding claim 11 referring to claim 1, Zhu discloses a method ... (See the rejection for claim 1).

Regarding claims 2 and 12, Zhu discloses 
wherein the processor (16) is configured to (Fig. 3 processor): 
predict using the learned sensor data pattern at least one upcoming second sensor data representing a predicted second sensed condition (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104; ¶ [0087]: the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines, as described above. Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance), 
estimate using the learning function (¶ [0087]: Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature threshold) a second estimated transmission cost associated with the upcoming data transmission under the predicted second sensed condition (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), and 
compare the first estimated transmission cost with the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104).

Regarding claim 3, Zhu discloses 
wherein the portable electronic device (10) (Fig. 3) further comprises a wireless modem (12) configured to perform one or more data transmissions (¶ [0008]: the UE may include separate chips for a 5G mmWave modem and 5G mmWave antenna modules), wherein at least one data unit is transmitted in each of the one or more data transmissions (¶ [0037]: The information, sent to the network device 102, may indicate the first temperature, a type of the first UE 104, a type of wireless network connection used by the first UE 104, an operating mode of the first UE 104, a battery state of the first UE 104, a capability of the first UE 104, a location of the first UE 104, a thermal history of the first UE 104, and/or the like) and wherein the sensor (14) is configured to sense at least one reference sensor data during each of the one or more data transmissions (¶ [0034]: first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like)).

Regarding claims 4 and 13, Zhu discloses 
wherein to create the learning function, the processor (16) (Fig. 3 processor) is further configured to:
obtain the at least one reference sensor data of each of the one or more data transmissions (¶ [0087]: the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines, as described above. Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance),
measure a reference data transmission cost associated with the performance of each of the one or more data transmissions, create the cost correlation map in which the at least one reference sensor data obtained in each of the one or more data transmissions is correlated with the associated reference transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104; ¶ [0087]: Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature threshold).
. 
Regarding claims 5 and 14, Zhu discloses 
wherein when the first estimated transmission cost is less than or equal to the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to activate the wireless modem (12) to perform the upcoming data transmission at a time when the first sensed condition occurs (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature).
. 
Regarding claims 6 and 15, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to activate the wireless modem (12) to perform the upcoming data transmission at a time when the predicted second sensed condition occurs (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature).

Regarding claims 7 and 16, Zhu discloses 
wherein when the first estimated transmission cost is less than or equal to the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: compare the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) to a predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the first sensed condition occurs  (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature) and when the first estimated transmission cost is less than or equal to the predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)).

Regarding claims 8 and 17, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: compare the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) to a predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the second sensed condition occurs  (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature) and when the second estimated transmission cost is less than or equal to the predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)).

Regarding claim 9, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: compare the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) to a predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the second sensed condition occurs  (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature) and when the second estimated transmission cost is less than or equal to the predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)).

Regarding claim 18, Zhu discloses 
wherein when the first estimated transmission cost is less than the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: identify a predetermined maximum data amount to be transmitted at the first  estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the predicted first sensed condition occurs by transmitting an amount less than or equal to the predetermined maximum data amount to be transmitted at the first estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility).

Regarding claims 10 and 19, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: identify a predetermined maximum data amount to be transmitted at the second estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the predicted second sensed condition occurs by transmitting an amount less than or equal to the predetermined maximum data amount to be transmitted at the second estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility).

Regarding claim 20, Zhu discloses 
wherein estimating a first estimated transmission cost includes: matching the at least one first sensor data with at least one of the at least one reference sensor data in the cost correlation map, and identifying the reference transmission cost correlated to the at least one matched reference sensor data (¶ [0035]: After detecting the first temperature, the first UE 104 may identify that the first temperature occurs in the first temperature zone, as shown by reference number 122. To do so, the first UE 104 may compare the first temperature with the first temperature threshold and/or the second temperature threshold. Because the first temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the first temperature occurs in the first temperature zone and is therefore a normal temperature. Thus, the first UE 104 may be configured to prioritize 5G network accessibility); and 
wherein estimating at least one second estimated transmission cost includes: matching the at least one upcoming second sensor data with at least one of the at least one reference sensor data in the cost correlation map, and identifying the reference transmission cost correlated to the at least one matched reference sensor data (¶ [0049]: After detecting the second temperature, the first UE 104 may identify that the second temperature occurs in the second temperature zone, as shown by reference number 130. To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466